Citation Nr: 0941889	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  99-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 
1998 for the grant of service connection for bilateral 
hearing loss.

2.  Whether there was clear and unmistakable error (CUE) in 
previous January 1999 and March 1999 rating decisions that 
assigned an effective date for the award of bilateral hearing 
loss from October 27, 1998.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, March 1999, and May 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In January 
2002, the Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).    

A brief description of the procedural history of this case is 
as follows:  In the January 1999 rating decision on appeal, 
the RO granted service connection for right ear hearing loss, 
assigning a 0 percent disability rating effective from 
October 27, 1998.   In the March 1999 rating decision on 
appeal, the RO granted service connection for left ear 
hearing loss, assigning a 0 percent disability rating 
effective from October 27, 1998.  In the May 2000 rating 
decision on appeal, the RO denied the Veteran's motion to 
revise the January 1999 and March 1999 rating decisions on 
the basis of CUE, for the effective date assigned for 
bilateral hearing loss.  

The Veteran expressed disagreement with the January 1999 and 
March 1999 rating decisions as to the effective date the RO 
assigned for bilateral hearing loss (i.e., October 27, 1998).  
He also alleged CUE in the RO's failure to consider whether 
he had a pending unadjudicated claim resulting from an 
alleged filing of an informal claim for hearing loss in 1953.  
See February 1999 Notice of Disagreement (NOD); April 1999 VA 
Form 9; May 2000 VA Form 9.  Both the effective date and CUE 
issues reached the Board in April 2002.  

In April 2002, the Board issued a decision denying both the 
earlier effective date and CUE issues on appeal.  The Board 
also denied the issue of CUE in an earlier May 1999 rating 
decision, for the effective date assigned for tinnitus.  (The 
tinnitus issue is no longer on appeal before the Board).  The 
Veteran appealed this decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  

Pursuant to a December 2003 Memorandum Decision, the Court 
considered the CUE claim as to tinnitus to be "abandoned."  
So again, this claim is no longer at issue.  The Court also 
affirmed the Board's determination that no CUE existed in the 
rating decisions that assigned the effective date for 
bilateral hearing loss.  However, the Court vacated the 
Board's decision insofar as it denied an earlier effective 
date for bilateral hearing loss and remanded it to the Board 
for readjudication in compliance with directives specified.  

The parties then appealed the Courts' decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court).  Specifically, the parties jointly moved to vacate 
the Court's December 2003 Memorandum Decision, and remand for 
further proceedings in consideration of recent Veterans 
Claims Assistance Act of 2000 (VCAA) related cases.  In a 
March 2008 Order, the Federal Circuit Court vacated and 
remanded the Court's December 2003 judgment as to both the 
effective date and CUE claims, for consideration of several 
non-VCAA and VCAA related cases.  
  
Upon return to the Court, the Court issued a June 2008 
Memorandum Decision in which the Court vacated and dismissed 
the Board's earlier April 2002 decision for lack of 
jurisdiction.  Interestingly, the Court did not obey the 
Federal Circuit Court's instructions.  Rather, the Court 
reasoned that the effective date for bilateral hearing loss 
issue before the Board was actually a "freestanding claim 
for an earlier effective date," and as such had to be 
dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).  As to the CUE claim, the Court reasoned that since 
the January 1999 and March 1999 rating decisions that were 
the focus of the CUE claim were not yet final (the inference 
being that they currently are on appeal), it called into 
question whether the CUE motion was premature.  In other 
words, the CUE motion was not ripe for appeal because the 
rating decisions allegedly subject to CUE were not yet final.   
See e.g., 38 C.F.R. § 3.105(a) (only a prior final decision 
of the VA can be subject to CUE).  

The case has now returned to the Board so that it can 
implement the Court's rather vague and poorly-described 
directives.    

Additionally, in March 2009 correspondence, the Veteran 
revoked his representation by a private attorney.  See 38 
C.F.R. §§ 20.600, 20.608 (2009).  The Veteran thereafter did 
not respond to the Board's April 2009 letter asking him to 
identify any current representative.  Therefore, at this 
juncture, the Veteran is not represented by any organization 
at this time before the VA.  


FINDINGS OF FACT

1.  The RO received the Veteran's informal claim for service 
connection for bilateral hearing loss on October 27, 1998.  

2.  There was no formal or informal claim for service 
connection for bilateral hearing loss prior to October 27, 
1998.  

3. There is no legal entitlement to a finding of CUE in the 
January 1999 and March 1999 rating decisions because, by 
virtue of this decision, the Veteran is found to have 
submitted a valid NOD with regard to the effective date 
assigned for bilateral hearing loss in these decisions.  In 
other words, the January 1999 and March 1999 rating decisions 
are not final and are currently on appeal in this decision, 
so they cannot be the subject of CUE. 

4.  The Veteran has failed to advance a valid CUE claim in 
the January 1999 and March 1999 rating decisions due to their 
lack of finality.  As such, the issue of whether there was 
CUE in these rating decisions is moot.  


CONCLUSIONS OF LAW

1.  The January 1999 and March 1999 rating decisions are not 
final and binding on the Veteran, inasmuch as he filed a 
timely NOD with regard to an earlier effective date for 
bilateral hearing loss, thus initiating an appeal of both of 
them.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (1999).

2.  The criteria for an effective date earlier than October 
27, 1998 for the award of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 
3.105, 3.155, 3.157, 3.159, 3.160, 3.400 (2009).

2.  Since the January 1999 and March 1999 rating decisions 
are not final, the issue of whether the RO committed CUE in 
these rating decisions is moot, such that the Board has no 
jurisdiction to adjudicate the merits of the CUE issue.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VCAA expanded VA's duties to notify and assist Veterans 
in developing their claims.  See 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA is 
required to inform the Veteran of the type of evidence needed 
to substantiate his claim, including apprising him of whose 
specific responsibility - his or VA's, it is for obtaining 
this supporting evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 197 (2002).

Initially, with respect to the portion of this decision that 
addresses CUE, the Board emphasizes that the VCAA is not 
applicable to such claims.  See Parker  v. Principi, 15 Vet. 
App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  As a consequence, VA's duties to notify and assist 
contained in the VCAA are not applicable to the Veteran's CUE 
motion.

With respect to the effective date issue on appeal, the 
Veteran has not received any specific VCAA notice.  But the 
effective date issue on appeal stems from the grant of 
service connection for bilateral hearing loss in January 1999 
and March 1999 rating decisions.  In Dingess v. Nicholson, 
19 Vet. App. 473, 490-491 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  That is, the appellant's filing of a NOD 
regarding an effective date, such as the case here, does not 
trigger additional VCAA notice.  Instead, any further notice 
and assistance requirements with respect to the initial 
rating or effective date assigned following the grant of 
service connection are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A (duty to assist) as part of the appeals 
process once a timely NOD has been filed.  See also Hartman 
v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  See 
also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice 
arises upon VA's receipt of a NOD), retroactively effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  

The Dingess holding was further clarified by a decision 
recently issued by the Court in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), in which the Court held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."    

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been established.  See again Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).

In fact, with respect to content, after the Veteran filed 
February 1999 and April 1999 NODs with regard to an earlier 
effective date for his bilateral hearing loss, the additional 
notice requirements described within 38 U.S.C. §§ 5104 and 
7105 were met by the March 1999 Statement of the Case (SOC) 
and February 2000 Supplemental SOC (SSOC).  Specifically, 
these documents provided the Veteran with a summary of the 
pertinent evidence as to his earlier effective date claim, a 
citation to the pertinent laws and regulations governing an 
earlier effective date, and a summary of the reasons and 
bases for the RO's decision to deny an earlier effective 
date.  The Veteran has also provided hearing testimony and 
personal statements reflecting knowledge of the evidence and 
legal criteria necessary to establish an earlier effective 
date for his bilateral hearing loss.  Consequently, as to 
lack of notice provided for the downstream effective date 
element of his claim, prejudicial error has not been 
established.       

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs) and a VA medical examination 
and opinion.  The Veteran has submitted personal statements, 
hearing testimony, and private medical evidence.  The Veteran 
has not identified or authorized the release of any 
additional private medical records.  There is no indication 
that any additional evidence remains outstanding.  The Board 
is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Law and Regulations for Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  But unless otherwise provided, the effective date of 
compensation will not be earlier than the date of receipt of 
the claimant's application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

VA is required to give a sympathetic reading to the 
claimant's filings to identify all potential claims, and 
apply all relevant laws and regulations raised by the 
evidence.  See Szemraj v. Principi, 357 F.3d 1370, 1373  
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The Board is required to adjudicate all issues 
reasonably raised by a liberal reading of the appellant's 
substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision.  See 
Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 
Vet. App. 396 (1994). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  But VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

In short, the essential requirements of any claim, whether 
formal or informal, are (1) an intent to apply for benefits, 
(2) an identification of the benefits sought, and (3) a 
communication in writing.  Brokowski v. Shinseki, 23 Vet. 
App. 79, 84 (2009).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process-even for years-if VA fails to act 
on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  The 
Court has recently confirmed that raising a pending claim 
theory in connection with a challenge to the effective-date 
decision is procedurally proper.  Ingram v. Nicholson, 21 
Vet. App. 232, 249, 255 (2007).  



Background Facts for Effective Date

The Veteran's VA claims folder includes a VA Form 8-526e, 
Veteran's Application for Compensation or Pension, received 
in December 1953 in which the Veteran requested entitlement 
to service connection for a left foot disorder, poor vision, 
and hemorrhoids.  There was no mention of hearing loss.  

A February 1954 rating decision granted entitlement to 
service connection for dermatophytosis of the left heel, 
assigned a 0 percent disability rating, and hemorrhoids, 
assigned a 0 percent disability rating, and denied 
entitlement to service connection for poor vision. The 
Veteran was notified of that determination and his appellate 
rights by correspondence dated February 25, 1954.  There was 
discussion of hearing loss.  

On October 27, 1998, the RO received the Veteran's informal 
claim for entitlement to service connection for bilateral 
hearing loss.  In November 1998, the RO received the 
Veteran's VA Form 21-526, a copy of a December 1953 service 
medical request for a consultation by an ear, nose, and 
throat (ENT) specialist for partial hearing loss, and private 
medical records dated from January 1982 to September 1997.

A VA audiological evaluation in January 1999 included a 
diagnosis of sensorineural hearing loss consistent with 
military noise exposure.  

In correspondence received by the RO on February 22, 1999, 
the Veteran requested entitlement to service connection for 
tinnitus and requested entitlement to an effective date from 
December 17, 1953, for his service-connected hearing loss 
disability.

In his April 1999 VA Form 9 the Veteran, in essence, stated 
he believed entitlement to an effective date from December 
1953 was warranted because his STRs demonstrated hearing loss 
but VA had failed to develop the claim at the time of his 
initial application for compensation.

In January 2002, the Veteran presented testimony at a Travel 
Board hearing.  On that occasion, the Veteran reiterated his 
claims, but admitted he could not recall filing a service 
connection claim for hearing loss prior to his informal claim 
in October 1998.  See hearing testimony at pages 10-11.    

Analysis for Effective Date

The Veteran's informal claim of service connection for 
bilateral hearing loss was received at the RO on October 27, 
1998.  He also filed a formal claim, received within one year 
of the informal claim.  The RO eventually granted service 
connection for bilateral hearing loss in the January 1999 and 
March 1999 rating decisions on appeal.  The RO established an 
effective date of October 27, 1998, the date of receipt of 
his informal claim for bilateral hearing loss.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

According to the Court's June 2008 Memorandum Decision, the 
Board incorrectly considered the effective date issue on 
appeal in its earlier April 2002 Board decision as a 
"freestanding claim for an earlier effective date." See 
Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  As 
such, the Court dismissed and vacated the Board's April 2002 
decision.  Therefore, in the present case, as a threshold 
matter, the Board must first determine whether the effective 
date issue is properly before the Board.  That is, the Board 
can only address the effective date issue on appeal if it is 
determined that it stems from a timely-filed NOD.  See Rudd, 
supra.  Specifically, the claims folder reveals the Veteran 
filed a VA Form 21-4138, Statement in Support of Claim, in 
February 1999, within a year of receiving notice of the 
January 1999 rating decision granting service connection for 
right ear hearing loss.  In addition, the Veteran filed an 
April 1999 VA Form 9, within a year of receiving notice of 
the March 1999 rating decision granting service connection 
for left ear hearing loss.  The Board must initially 
determine whether these documents constitute timely NODs, 
which contest the effective date assigned of October 27, 
1998.   

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the Agency of Original Jurisdiction (AOJ) 
and a desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A Veteran must file a NOD with a 
determination by the AOJ within one year from the date that 
the mailed notice of the determination.  38 C.F.R. 
§ 20.302(a).  

In the case at hand, in the January 1999 and March 1999 
rating decisions in question, the RO granted service 
connection for bilateral hearing loss, assigning an effective 
date of October 27, 1998.  The RO provided him notice of both 
decisions.  And as mentioned, the Veteran responded by 
submitting a February 1999 VA Form 21-4138 and an April 1999 
VA Form 9 - so within one year of being notified of these 
decisions, requesting an "earlier effective date" of 
December 17, 1953.  He thereby implied his dissatisfaction 
with the effective date assigned in the January 1999 and 
March 1999 rating decisions.  His statements were tantamount 
to timely NODs.  38 C.F.R. § 20.201.  See also Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming the Veteran 
desired appellate review, meeting the requirement of § 20.201 
was not an onerous task).  See, too, Acosta v. Principi, 18 
Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 
(1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) 
(en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  
Consequently, the January 1999 and March 1999 rating 
decisions are not final and binding on the Veteran, such that 
the effective date issue is correctly on appeal before the 
Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103.

The Veteran contends that the effective date for the grant of 
service connection for bilateral hearing loss should be 
December 17, 1953, the day after his December 16, 1953 
discharge from service.  38 C.F.R. § 3.400(b)(2).  He 
believes that his Application for Compensation or Pension, VA 
Form 8-526e, which was received by the VA two days after 
discharge, on December 18, 1953, should be sympathetically 
read as an informal claim for service connection for 
bilateral hearing loss, filed within one year of separation 
from service.  He notes that two days prior to discharge from 
service, on December 14, 1953, a STR documents that he 
requested a consultation with the ENT clinic due to a partial 
loss of hearing.  He asserts his subsequent December 18, 1953 
claim, when read in combination with the STR consult, 
constitutes an informal claim for service connection for 
bilateral hearing loss that remained pending and 
unadjudicated until the January 1999 and March 1999 rating 
decisions granted service connection.     

In order for the Veteran to be entitled to an even earlier 
effective date than October 27, 1998, the Board must 
determine whether the claims folder contains any prior 
informal claim for benefits for service connection for 
bilateral hearing loss between the time of the discharge from 
service on December 16, 1953 until the current October 27, 
1998 effective date now assigned.  38 C.F.R. §§ 3.1(p), 
3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

At the outset, the Board finds the evidence does not 
demonstrate an informal claim for bilateral hearing loss was 
received within one year after the Veteran's separation from 
military service on December 16, 1953, so the effective date 
obviously cannot be the day following his separation from 
service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. 
§3.400(b)(2)(i).  In this regard, his earlier Application for 
Compensation or Pension, VA Form 8-526e, which was received 
by on December 18, 1953, requested entitlement to service 
connection for a left foot disorder, poor vision, and 
hemorrhoids.  There was no mention of hearing loss at all.  
That is, the December 18, 1953 claim did not reveal an intent 
to seek, or a belief in entitlement to, service connection 
for bilateral hearing loss at that time.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  The RO's subsequent February 1954 
rating decision accordingly did not address bilateral hearing 
loss.  VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. 
at 356-57.  In fact, at the Travel Board hearing, the Veteran 
admitted he could not recall filing a service connection 
claim for hearing loss prior to his informal claim in October 
1998.  See hearing testimony at pages 10-11.     

In making this determination, the Board has also considered 
the December 14, 1953 STR from just a few days earlier, 
documenting that he requested a consultation with the ENT 
clinic due to a partial loss of hearing.  The Board does not 
find that such treatment record is an informal claim for 
service connection for bilateral hearing loss, even when 
considered in conjunction with the formal claim for other 
disabilities filed several days later.  It is simply a 
military treatment record created by a military physician - 
it is not a communication from the Veteran, his 
representative, a Member of Congress, or an agent 
communicating an intent to file a claim for compensation 
benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The Veteran 
had not executed a power of attorney for the military 
physician to be able to submit a claim on the Veteran's 
behalf.  See 38 C.F.R. § 3.155(b).  This document merely 
revealed that the Veteran wanted treatment for hearing loss.  
That does not show an intent by the Veteran to file a claim 
for service connection for hearing loss.  The mere existence 
of medical records generally cannot be construed as an 
informal claim; rather, there must be some intent by the 
claimant to apply for a benefit.  See Criswell v. Nicholson, 
20 Vet. App. 501, 504 (2006), citing Brannon, 12 Vet. App. at 
35.  Furthermore, the Court has held that in the absence of a 
sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing 
medical information in and of itself is not an informal claim 
for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 
145-46 (2007).  In addition, the Court has also stated that a 
Veteran's attempt to obtain treatment does not comprise a 
claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).
  
VA must have some means of distinguishing between legitimate 
claims and ordinary medical paperwork.  The basic procedural 
requirements imposed by § 3.155 serve this purpose.  Indeed, 
if this STR were interpreted as an informal claim, "would 
eviscerate the intent requirement [of § 3.155]."  See 
Ellington, 22 Vet. App. at 146.  

The Court recognized two exceptions to this general rule:  
(1) When an underlying claim has been awarded and the medical 
records demonstrate that the Veteran's disability has 
increased, or (2) when an underlying claim has been denied 
and the medical records evidence new and material evidence to 
reopen the claim.  Criswell, 20 Vet. App at 504.  However, 
neither exception applies in this case.    

The Board finds that the Veteran's  December 18, 1953 
application for benefits for other disabilities, in 
conjunction with the December 14, 1953 STR, did not 
constitute a pending, unadjudicated claim for service 
connection for bilateral hearing loss.  In addition, the 
claims folder contains no other communication from the 
Veteran or attorney indicating intent to seek, or a belief in 
entitlement to, service connection for bilateral hearing loss 
from the time of discharge from service in December 1953 
until October 27, 1998, the current effective date assigned.  
38 C.F.R. §§ 3.1(p), 3.155(a).  There is no provision in the 
law for awarding an earlier effective date based on evidence 
that bilateral hearing loss existed from the time of his 
military service.  While VA is obligated to consider all 
possible bases for compensation, this does not mean that it 
must consider claims that have not been raised.  Dunson, 4 
Vet. App. at 330.  The Board's actions are bound by the 
applicable law and regulations as written and has no power to 
grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  

The Board is cognizant of the "implicit denial rule" 
recently articulated by the Federal Circuit Court and 
Veteran's Claims Court.  The Federal Circuit has determined 
that where a claim, including a reasonably raised claim under 
a sympathetic reading, is not acted upon by the agency 
decision maker, it is deemed denied.  Andrews v. Nicholson, 
421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit 
Court subsequently held that when a claimant files more than 
one claim with the RO at the same time, if the RO acts on one 
of the claims but fails to specifically address the other, 
the second claim is deemed denied and the appeal period 
begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 
(Fed. Cir. 2006).  The Court, for its part, has held that, 
for a claim to be deemed denied, there must be a recognition 
of the substance of the claim in a decision, from which the 
claimant could reasonably deduce that the claim had been 
adjudicated, or an explicit subsequent adjudication of a 
claim for the same disability.  Ingram, 21 Vet. App. at 255.  
The Court in Ingram interpreted Deshotel and Andrews stand 
for the proposition that, where an RO decision discusses a 
claim in terms sufficient to put the claimant on notice that 
it was being considered and rejected, then it constitutes a 
denial of that claim even if the formal adjudicative language 
does not 'specifically' deny that claim."  Id.  The key 
question in the implicit denial inquiry is whether it would 
be clear to a reasonable person that VA's action that 
expressly refers to one claim is intended to dispose of 
others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 
(Fed. Cir. 2009).

But all of the above holdings of the Federal Circuit and the 
Veteran's Claims Court presuppose a finding that a claimant 
had in fact filed a claim.  In this case, the Board has found 
that the Veteran did not in fact have an informal claim 
pending for service connection for bilateral hearing loss in 
1953, even with a sympathetic reading of the Veteran's 
pleadings.  It follows that the "implicit denial rule" 
holdings are essentially inapplicable to the present case. 
 
The Board also sees that private treatment records dated from 
1982 note that the Veteran has hearing loss.  These records 
also do not reveal an intent by the Veteran to file a claim 
for service connection for hearing loss.  In addition, 38 
C.F.R. § 3.157 provides that, once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the specified types of evidence will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b).  Such evidence can include a 
report from a private physician, in which case the effective 
date of the claim will be the date of receipt of such 
evidence.  38 C.F.R. § 3.157(b)(2).  But the Federal Circuit 
has interpreted  § 3.157 to mean that an informal claim "must 
be for a condition that not only has been the subject of a 
prior claim, but the condition must also have previously been 
found to be service connected" or disallowed because the 
disability was "not compensable in degree."  MacPhee v. 
Nicholson, 459 F.3d 1323,1326 (Fed. Cir. 2006); see also 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there has not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim); Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) (because the appellant 
had not been granted service connection for his anxiety 
disorder, the mere receipt of medical records cannot be 
construed as an informal claim); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992) (section 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted).  

In this case, in October 1998 when the VA actually received 
the Veteran's private medical evidence dated from 1982, there 
is no indication that his hearing loss had either been 
allowed or that it had been disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  Service connection for bilateral hearing loss was 
not granted until the RO issued its January 1999 and March 
1999 rating decisions.  Thus, here, 38 C.F.R. § 3.157(b) does 
not provide a legal basis for an earlier effective date.  In 
short, the MacPhee case clearly rendered § 3.157(b) 
inapplicable to determining effective dates in claims where 
service connection is not already established.  MacPhee 
remains in effect as controlling law.

Finally, the Board acknowledges that the RO received the 
Veteran's pertinent December 1953 STR request for a 
consultation by an ENT specialist in 1998.  Previously, the 
claims folder did not contain this particular STR.  In this 
regard, the Board is cognizant of the provisions of 38 C.F.R. 
§ 3.156(c), which states that any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant STRs that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  An award based on these 
additional STRs will be retroactively effective back to the 
date VA received the previously decided claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.156(c)(3).  Nevertheless, in the present case, the VA did 
not issue any previous decision adjudicating service 
connection for bilateral hearing loss prior to its initial 
adjudication in the January 1999 rating decision.  Thus, 
38 C.F.R. § 3.156(c) does not apply to the present case, such 
that an earlier effective date cannot be awarded on this 
basis.  

Therefore, the preponderance of the evidence is against an 
effective date earlier than October 27, 1998, for the award 
of service connection for bilateral hearing loss.   
38 U.S.C.A. § 5107(b).  

Governing Law and Regulations with Analysis for CUE

A rating decision becomes final if the Veteran does not  
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105  
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2009).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(emphasis added). 

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject 
to revision on the grounds of CUE.  In order to find clear 
and unmistakable error in a prior adjudication, it must be 
determined (1) that either the correct facts known at the 
time were not before the adjudicator or the law then in 
effect was incorrectly applied, (2) that an error occurred 
based on the record and the law that existed at the time the 
prior decision was made,  and (3) that, had the error not 
been made, the outcome would have been manifestly different.  
Grover v. West, 12 Vet. App.  109, 112 (1999); Russell v. 
Principi, 3 Vet. App. 310, 313-14  (1992) (en banc).  If 
clear and unmistakable error is established, the prior 
decision will be reversed or amended.   38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44  
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.  The claimant must offer some persuasive 
reasons as to why the  result would have been manifestly 
different but for the alleged error, unless it is the kind of 
error that, if true, would be clear and unmistakable on its 
face.  Baldwin v.  West, 13 Vet. App. 1, 5 (1999); Fugo, 6 
Vet. App. at 44.  

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of  
specificity as to what the alleged error is.  If a claimant 
fails to adequately plead a CUE claim, the proper remedy is 
to dismiss the challenge without prejudice.  Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).  

With regard to the issue of CUE in the RO's January 1999 and 
March 1999 rating decisions, it is true that under 38 C.F.R. 
§ 3.105(a), a prior final decision of the VA can be reversed 
or amended where evidence establishes CUE in the decision.  
However, in the present case, in its June 2008 Memorandum 
Decision, the Court called into question whether the Veteran 
could, or actually did file a CUE motion.  The Court stated 
that "VA has not yet rendered a final effective-date 
decision" as to his bilateral hearing loss.  Therefore, the 
Court added that "the filing of a CUE motion would be 
premature."  In line with the Court's reasoning, in the 
present decision, the Board has determined that the January 
1999 and March 1999 rating decisions were not final due to 
the Veteran's February 1999 and April 1999 NODs filed for an 
earlier effective date.  Therefore, CUE cannot apply to the 
January 1999 and March 1999 rating decisions since they are 
not final; in fact, these rating decisions are currently on 
appeal before the Board.  

It is unclear whether the Veteran has specifically claimed 
CUE in the original February 1954 rating decision that denied 
service connection for an eye condition, a skin condition, 
and hemorrhoids, for the RO's supposed failure to consider 
whether the Veteran had a 1953 pending unadjudicated claim 
for hearing loss at that time.  But in its June 2008 
Memorandum Decision, the Court indicated that the "February 
1954 RO decision did not decide any issue concerning the 
Veteran's bilateral hearing loss; ...."  This would appear to 
imply there is no final effective date decision in 1954 with 
regard to bilateral hearing loss from which the Veteran could 
claim CUE.  In addition, in its June 2008 Memorandum 
Decision, the Court only identified motions to revise January 
1999 and March 1999 rating decisions on the basis of CUE.  In 
short, any issue of CUE in the February 1954 rating decision 
is not before the Board at this time.  If in the future the 
Veteran wishes to claim CUE in the February 1954 rating 
decision, he should do so with specificity.  See Simmons, 
supra.   

Since the January 1999 and March 1999 rating decisions are 
not final, the Veteran's claim of CUE in these rating 
decisions that assigned an effective date of October 27, 1998 
for his bilateral hearing loss - is now moot and no 
allegation of fact or law remains.  In the absence of such 
assertions, the appeal as to the CUE issue should be 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  However, 
although this portion of the appeal must be dismissed, it is 
without prejudice to refiling of a CUE claim regarding the 
January 1999 and March 1999 rating decisions.  See Simmons, 
supra.  In this regard, the Board emphasizes that a dismissal 
without prejudice is more favorable to the moving party than 
a denial on the merits would be, as the moving party is free 
at any time to resubmit a CUE motion with respect to these 
decisions, once final, since a dismissal without prejudice 
does not preclude such a refiling.  See Luallen v. Brown, 8 
Vet. App. 92, 95 (1995); see again Simmons v. Principi, 17 
Vet. App. 104, 111-15 (2003) (holding that in asserting CUE, 
where the claimant fails simply in the pleading rather than 
on the merits, the appropriate decision is to dismiss the 
claim without prejudice to refilling rather than to deny).

However, if the Veteran wishes to refile a CUE claim in the 
future, the Board also observes that when a rating decision 
is deemed subsumed by a supervening Board decision, then as a 
matter of law the rating decision cannot be the subject of a 
claim of clear and unmistakable error.  Rather, in such a 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).  See also 38 C.F.R. § 20.1104.  


ORDER

An effective date earlier than October 27, 1998 for the grant 
of service connection for bilateral hearing loss is denied. 

The issue of CUE in the January 1999 and March 1999 rating 
decisions that assigned an effective date for the award of 
bilateral hearing loss from October 27, 1998, is dismissed 
without prejudice to refiling.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


